B 2100A (Form 2100A) (12/15)

                             UNITED STATES BANKRUTPCY COURT

                                       WESTERN District of Louisiana

 In re       JIMMY PINKSTON, JR.                                                     Case No. 19-80324

                TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

    Goldman Sachs Mortgage Company as                                         McCormick 105, LLC as serviced
    serviced by Rushmore Loan                                                 by BSI Financial Services
    Management Services                                                                   Name of Transferor
                    Name of Transferee
                                                                              Court Claim # (if known): 7
    Name and Address where notices to                                         Amount of Claim: $92,788.68
    transferee should be sent:                                                Date Claim Filed: 06/07/2019

    Rushmore Loan Management Services                                         Phone:
    P.O. Box 55004                                                            Last Four Digits of Acct.#: 5330
    Irvine, CA 92619-2708

    Phone: 888-699-5600
    Last Four Digits of Acct.#: 1828

    Name and Address where transferee
    payments should be sent (if different from
    above):

    Rushmore Loan Management Services
    P.O. Box 52708
    Irvine, CA 92619-2708

    Phone: 888-699-5600
    Last Four Digits of Acct.#: 1828


I declare under penalty of perjury that the information provided in this notice is true and correct
to the best of my knowledge and belief.

 By:      /s/ Jason R. Smith                                          Date:     01/02/2020
          Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 &
3571.




19-80324 - #30 File 01/02/20 Enter 01/02/20 14:02:40 Main Document Pg 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF LOUISIANA
                               ALEXANDRIA DIVISION

 IN RE:    JIMMY PINKSTON, JR.                                        CASE NO. 19-80324
                                                                      CHAPTER 13

                                 CERTIFICATE OF SERVICE

       I, Jason R. Smith, hereby certify that I have notified the following interested parties of the

Transfer of Claim filed by GOLDMAN SACHS MORTGAGE COMPANY, AS SERVICED BY

RUSHMORE LOAN MANAGEMENT SERVICES, as reflected on the foregoing notice, to-wit:

 Jimmy Pinkston, Jr.                               Jon C Thornburg
 3100 Bear Trail                                   Trustee
 Alexandria, LA 71301                              PO Box 11877
                                                   Alexandria, LA 71315

 Thomas C. McBride                                 Office of the U.S. Trustee
 Attorney at Law                                   300 Fannin Street
 301 Jackson St., Suite 101                        Suite 3196
 Alexandria, LA 71301                              Shreveport, LA 71101

 BSI Financial Services
 11350 McCormick Rd, EP II, Ste 903
 Hunt Valley, MD 21031


by mailing this notice and a copy of the Transfer of Claim filed herein by United States Mail,

first class, postage prepaid and properly addressed, all on this the 2nd day of January, 2020.

                                                  DEAN MORRIS, L.L.C.
                                                  1820 Avenue of America
                                                  P.O. Box 15270
                                                  Monroe, LA 71207-5270
                                                  (318) 388-1440

                                                  /S/Jason R. Smith

                                                  ATTORNEY FOR CREDITOR




  19-80324 - #30 File 01/02/20 Enter 01/02/20 14:02:40 Main Document Pg 2 of 2
